EXHIBIT 10.4
 
 
SEVERANCE AGREEMENT AND RELEASE OF CLAIMS
 
Colleen M. Davenport
 
I.            Definitions.  I intend all words used in this Severance Agreement
and Release of Claims (“Agreement”) to have their plain meanings in ordinary
English.  Specific terms that I use in this Agreement have the following
meanings:
 
 
A.
I, me, and my include both me (Colleen Davenport) and anyone who has or obtains
any legal rights or claims through me.

 
 
B.
Analysts International means Analysts International Corporation and any related
or affiliated business entities in the present or past, including without
limitation, its or their predecessors, successors, parents, subsidiaries,
affiliates, joint venture partners, and divisions.

 
 
C.
Company means Analysts International; the present and past Board of Directors,
shareholders, officers and employees of Analysts International; Analysts
International’s insurers; and anyone who acted on behalf of Analysts
International or on instructions from Analysts International.

 
 
D.
My Claims means any and all claims, actions, rights, causes of action and
demands, known or unknown, arising at law, in equity, or otherwise, from the
beginning of time and continuing through and up to the date on which I sign this
Agreement, which I have or may have against the Company, including without
limitation:

 
 
1.
all claims arising out of or relating to my employment with Analysts
International or the termination of that employment;

 
 
2.
all claims arising out of or relating to the statements, actions or omissions of
the Company;

 
 
3.
all claims for any alleged unlawful discrimination, harassment, retaliation or
reprisal, or other alleged unlawful practices arising under any federal, state,
or local statute, ordinance, or regulation, including without limitation claims
under Title VII of the Civil Rights Act of 1964, the Age Discrimination in
Employment Act, as amended by the Older Workers Benefit Protection Act of 1990,
the Americans with Disabilities Act, 42 U.S.C. § 1981, the Employee Retirement
Income Security Act (except for any vested claim for benefits under a qualified
retirement plan that may be brought pursuant to 502(a)(1)(B) of ERISA), the
Worker Adjustment and Retraining Notification Act, the Equal Pay Act, the
Minnesota Human Rights Act, and any applicable local human rights ordinance;

 
 
4.
all claims for alleged wrongful discharge; breach of contract; breach of implied
contract; failure to keep any promise; breach of a covenant of good faith and
fair dealing; breach of fiduciary duty; estoppel; my activities, if any, as a
“whistleblower”; defamation; infliction of emotional distress; fraud;
misrepresentation; negligence; harassment; retaliation or reprisal; constructive
discharge; assault; battery; false imprisonment; invasion of privacy;
interference with contractual or business relationships; any other wrongful
employment practices; and violation of any other principle of common law;

 

--------------------------------------------------------------------------------


 
5.
all claims for compensation of any kind, including without limitation, salary,
wages, bonuses, commissions, stock-based compensation, vacation pay, paid time
off, fringe benefits and expense reimbursements;

 
 
6.
all claims for reinstatement or other equitable relief; back pay, front pay,
compensatory damages, damages for alleged personal injury, liquidated damages
and punitive damages; and

 
 
7.
all claims for attorneys’ fees, costs and interest.

 
However, My Claims does not include any claims that the law does not allow to be
waived or any claims that may arise after the date on which I sign this
Agreement.
 
II.   Termination of Employment and Agreement to Release My Claims.
 
A.            My employment with Analysts International will terminate as of the
close of business on January 31, 2008. Provided I perform all of my obligations
under this Agreement and do not revoke this Agreement within the fifteen-day
revocation period below, I will receive “Special Consideration” from Analysts
International in the form of:
 
i.  
a single lump sum severance payment equal to one year’s salary (at my current
rate of pay and subject to normal withholdings);

 
ii.  
a bonus of $25,000, equivalent to the fourth quarter management incentive bonus
opportunity, which the Company will pay whether or not I actually qualify for
such bonus;

 
iii.  
a $20,000 stay bonus if, in the reasonable judgment of the Company’s CEO, I
satisfactorily perform the transition of my duties through January 31, 2008;

 
iv.  
an additional payment in the amount of $27,000.00, provided I arrange the safe
return to the Company, on or before January 31, 2008 and at the Company’s
expense, of the leased vehicle the Company has provided for me, in good and
resalable condition, excepting only normal wear and tear;

 
v.  
payment of 100% of the monthly premiums for health, dental and life insurance
coverage through January 31, 2009 or until I become eligible for comparable
health, dental, and life insurance through another employer, whichever occurs
sooner; and

 
vi.  
twelve months of outplacement services (which may begin any time after execution
and delivery of this agreement and expiration of the revocation period set forth
herein).

 
B.            My Special Consideration is contingent upon me signing and not
revoking this Agreement as provided below. I understand and acknowledge that the
Special Consideration is in addition to anything of value that I would be
entitled to receive from Analysts International if I did not sign this Agreement
or if I revoked this Agreement.
 
C.            In exchange for the Special Consideration, I give up, settle and
release all of My Claims and I agree to abide by this Agreement in all
respects.  I understand and agree that through this release I am extinguishing
all of My Claims occurring up to the date on which I sign this Agreement.  The
Special Consideration that I am receiving is a fair compromise for my
undertakings in this Agreement.
 
2

--------------------------------------------------------------------------------


D.            Notwithstanding the foregoing, I understand that nothing contained
in this Agreement purports to limit any right I may have to file a charge with
Equal Employment Opportunity Commission or other administrative agency or to
participate in an investigation or proceeding conducted by the Equal Employment
Opportunity Commission or other investigative agency. This Agreement does,
however, waive and release any right to recover monetary damages resulting from
such investigation or litigation.
 
III.            No Admission of Liability.  Even though Analysts International
will provide Special Consideration for me to settle and release My Claims and to
otherwise abide by this Agreement, the Company does not admit that it is
responsible or legally obligated to me.  In fact, the Company denies that it is
responsible or legally obligated to me for My Claims, denies that it engaged in
any unlawful or improper conduct toward me, and denies that it treated me
unfairly or acted wrongfully.
 
IV.            Acknowledgement of Risk of Change in Facts or Law.  I acknowledge
that the facts and the law material to this Agreement may turn out to be
different from or contrary to my present belief, and I assume the risk that such
differences may arise.  I acknowledge and represent that I have not relied on
any representations of the Company or the Company’s counsel in entering into
this Agreement.  Once the fifteen day revocation period below has expired, I
intend that the release granted herein shall be final, complete, irrevocable and
binding in all events and circumstances whatsoever.
 
V.            Advice to Consult with an Attorney.  I understand and acknowledge
that I am hereby being advised by the Company to consult with an attorney prior
to signing this Agreement. My decision whether to sign this Agreement is my own
voluntary decision made with full knowledge that the Company has advised me to
consult with an attorney.
 
VI.            Period to Consider this Agreement.  I understand that I have 45
days from the day that I receive this Agreement (not counting the day upon which
I receive it), or through
 
February 18, 2008, or whichever is later, to consider whether I wish to sign
this Agreement.  I understand Analysts International will accept this Agreement
and pay to me the Special Consideration described above if I sign and return
this Agreement and if I do not revoke this Agreement as provided below.  I
understand that if I sign this Agreement on or before February 18, 2008, or
choose to forego the advice of legal counsel, I do so freely and knowingly, and
I waive any and all further claims that such action or actions would affect the
validity of this Agreement.  I understand that any changes to this Agreement,
whether material or not material, do not restart the period of time I have to
consider whether or not to sign this Agreement.
 
If I elect not to execute and return this Agreement on or before February 18,
2008, I further understand that the offer contained herein shall terminate and
Analysts International shall be under no obligation to provide the severance
compensation and the benefits provided herein.
 
VII.            My Right to Revoke this Agreement.  I understand that I may
revoke this Agreement at any time within fifteen days after I sign it, not
counting the day upon which I sign it.  This Agreement will not become effective
or enforceable unless and until the fifteen-day revocation period has expired
without my revoking it.  I understand that if I rescind or revoke this
Agreement, all of Analysts International’s obligations to me under this
Agreement will immediately cease and terminate, and Analysts International will
owe me no amounts hereunder.  If I do not revoke or rescind this Agreement
within said fifteen-day period, I understand that the Company will pay the
Special Consideration to me on my termination date or when that fifteen-day
period expires, whichever is later.
 
3

--------------------------------------------------------------------------------


VIII.              Procedure for Accepting or Revoking this Agreement. To accept
the terms of this Agreement, I must deliver the Agreement, after I have signed
and dated it, to Analysts International by hand or by certified mail, return
receipt requested, on or before February 18, 2008.  To revoke my acceptance, I
must deliver a written, signed statement that I revoke my acceptance to Analysts
International by hand or by certified mail within the fifteen-day revocation
period.  All certified mailings and hand deliveries must be made to Analysts
International at the following address:
 
Jill Dose
Analysts International Corporation
3601 West 76th Street
Edina, MN 55435
 
If I choose to deliver my acceptance or the revocation of my acceptance by mail,
it must be:
 
 
1.
postmarked within the period stated above; and

 
 
2.
properly addressed to Jill Dose, Analysts International, at the address stated
above.

 
IX.            Non-disparagement.  Both I and the Company agree not to make
negative or disparaging remarks or comments about each other, including, in the
case of the Company, about its officers, directors, management, employees,
products or services.
 
X.            Non-solicitation.  I will not solicit, either directly or
indirectly, or accept, for my own account or for anyone else, business for
services or products similar in use or application to Analysts International’s
services or products of any Analysts International customer or prospective
customer: (i) which at any time during the last 12 months of my employment with
Analysts International was a customer of the office, business group or unit,
practice or reporting unit to which I was assigned; or (ii) to whom, during the
last 12 months of my employment the Analysts International office, business
group or unit, practice or reporting unit which I was assigned, submitted a
proposal or proposals for Analysts International’s services or products; or
(iii) with whom, during the last 12 months of my employment, I otherwise dealt
or about whom I received business information.  I will also refrain from
participating in or giving information or other assistance to anyone else in
soliciting such business from these Analysts International customers and
prospective customers.  I agree that I will refrain from this form of unfair
competition for a period of 12 months after my employment with Analysts
International.
 
XI.            Non-interference, Cooperation.  Recognizing that Analysts
International incurs significant expense in recruiting its personnel and has the
right to expect their continued service, I will not interfere with Analysts
International’s relationships with its employees and
subcontractors.  Specifically, I will not participate or give assistance in any
effort of any other business, including any business that I may own or operate
to hire or engage the services of an Analysts International employee or
subcontractor; nor will I encourage any Analysts International employee or
subcontractor to leave the employment or service of Analysts International.  I
agree that I will not engage in this form of unfair competition for a period of
12 months after my employment with Analysts International.  In addition, for not
less than one (1) year following termination of my employment, I will cooperate
with the Company in any matters involving the transition of my responsibilities
or other matters involving the business of the Company.
 
XII.            Confidentiality.  I agree that following the termination of my
employment, I will keep confidential, and will not use for my benefit for the
benefit of any other company or person, confidential Analysts International
business information, including but not limited to the identity of Analysts
International customers and prospective customers and their requirements for IT
consulting and other services provided by Analysts International, salary
information, contract rates in contract expiration dates, details of Analysts
International projects, business, marketing and strategic plans and company or
office financial information.  I recognize that the Company has furnished any
information of this type to me in confidence on the understanding that I would
not disclose any such confidential information or use it for the advantage of
myself or anyone other than Analysts International.  Notwithstanding the
foregoing, the Company agrees that I may keep work product for re-use of forms,
etc. in future work without company identifying information, subject to the
attorney-client privilege and my professional obligations as an attorney.
 
4

--------------------------------------------------------------------------------


XIII.   Return of Property.  I agree that I will not retain any copies of
Company property or documents.  I agree that this obligation is ongoing and that
if I subsequently discover any additional company property that I will promptly
return it to Analysts International.  I represent that I have delivered and
returned to the Company (a) all materials of any kind in my possession (or under
my control) incorporating Confidential Information (as such term is defined in
any applicable agreement between me and the Company) or otherwise relating to
the Company’s business (including but not limited to all such materials and/or
information stored on any computer or other storage device owned or used by me),
and (b) all Company property in my possession (or under my control), including
(but not limited to) computers, computer software applications, cellular
telephones, pagers, credit cards, keys, records, files, manuals, books, forms,
documents, letters, memoranda, data, tables, photographs, video tapes, audio
tapes, computer disks and other computer storage media, all materials that
include trade secrets, and all copies, summaries or notes of any of the
foregoing.
 
Notwithstanding the foregoing, the Company agrees that I may keep the laptop
computer I currently use for Company business.  I will promptly and permanently
remove all Company information on such computer.  I acknowledge and agree that
from and after the effective date of termination of my employment with the
Company, I will be solely responsible for any and all maintenance and support
with respect to such computer, which is being furnished to me “AS IS” and
without warranty of any kind (other than the warranty of clear title).
 
XIV.           No Other Promises or Representations.  I agree that no promise or
representation, other than the promises and representations expressly contained
in this Agreement and the Notice Letter from the Company dated January 4, 2008
(the “Notice Letter”), has been made to me by the Company with regard to my
separation from employment with the Company.  Notwithstanding the foregoing, the
Company hereby acknowledges its continuing deferred compensation obligations to
me as set forth in the Notice Letter and under the Company’s Restated Special
Executive Retirement Plan as adopted December 27, 2006 and amended September 1,
2007.
 
XV.             Interpretation of this Agreement.  This Agreement should be
interpreted as broadly as possible to achieve my intention to resolve all of My
Claims against the Company and to otherwise fulfill my obligations under this
Agreement.  If any provision of this Agreement is found to be illegal and/or
unenforceable, such provision shall be severed and modified to the extent
necessary to make it enforceable; and as so severed or modified, the remainder
of this Agreement shall remain in full force and effect and enforceable with
respect to the release of all the remainder of My Claims.
 
XVI.             Voluntary Release.  I have read this Agreement carefully.  I
understand all of its terms.  In signing this Agreement, I have not relied on
any statements or explanations made by the Company except as specifically set
forth in this Agreement.  I am voluntarily releasing My Claims against the
Company without coercion, duress or reliance on any representations by any
Analysts International employee, agent or attorney and I am voluntarily
undertaking my other obligations under this Agreement without coercion, duress
or reliance on any representations by any Analysts International employee, agent
or attorney.  I intend this Agreement to be legally binding.
 
XVII.            Non-Disclosure of this Agreement.  I agree that the terms of
this Agreement are confidential.  I will not, directly or indirectly, disclose
any of the terms of this Agreement to anyone other than my immediate family or
counsel, except as such disclosure may be required for accounting or tax
reporting
 

 

5

--------------------------------------------------------------------------------



purposes or as otherwise may be required by law (for example, by subpoena or
other compulsory legal process).
 
XVIII.          Governing Law; Jurisdiction and Venue.  This Agreement is
governed by and shall be construed in accordance with the laws of the State of
Minnesota and any dispute related thereto shall be exclusively venued in the
state courts of Minnesota located in Hennepin County, Minnesota.  In the event
litigation results involving this Agreement, the unsuccessful party agrees to
pay the prevailing party’s reasonable attorneys’ fees and costs.
 
XIX.            Other Agreements.  I understand that this Severance Agreement
and Release of Claims and the employee benefit plans of the Company in which I
am a participant (including the Company’s Restated Special Executive Retirement
Plan as adopted December 27, 2006 and amended September 1, 2007) contain all of
the agreements between the Company and me.  These agreements supersede all other
written and oral agreements we may have.  Any additions or changes to this
Agreement must be in writing and signed by both parties.
 
XX.             Survival.  I understand that the provisions of this Agreement
that, by their nature and content, must survive the completion, rescission,
termination or expiration of this Agreement in order to achieve the fundamental
purposes of this Agreement (including but not limited to the provisions of
paragraphs II(C), IX, X, XI, XII & XIII of this Agreement) will survive the
termination of my employment and the termination, for any reason, of this
Agreement.
 
XXI.             Release as Evidence.  I understand and agree that in the event
that any claim, suit or action shall be commenced by me against Analysts
International, including, but not limited to, claims, suits or actions relating
to my employment with Analysts International through this date, this Agreement
shall constitute a complete defense to any such claims, suits or actions so
instituted.


 
Colleen M. Davenport

Analysts International Corporation

_______________________________

By: ___________________________

Title: __________________________

Date signed: ____________________

Date signed: ____________________




 





 

6

--------------------------------------------------------------------------------


